UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4317



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SHURAY VONIQUE BYNUM,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:05-cr-00084-RBS)


Submitted:   March 19, 2007                 Decided:   April 3, 2007


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jennifer T. Stanton, Norfolk, Virginia, for Appellant.  Chuck
Rosenberg, United States Attorney, Andrew M. Robbins, Special
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Shuray Bynum was indicted after the police discovered

(pursuant to a search warrant) crack cocaine and drug dealing

paraphernalia in her residence.              She was tried and convicted of

conspiracy to possess with the intent to distribute cocaine base,

21 U.S.C. § 846, possession of a firearm by a convicted felon, 18

U.S.C. § 922(g)(2), and maintaining a drug-involved premises, 21

U.S.C.   §   856(a)(1).        Bynum   appeals   both   her    convictions   and

sentence.     We find no reversible error and therefore affirm.



                                        I.

             On   April   7,   2005,   the    Portsmouth,     Virginia,   police

received a tip from a confidential informant (CI) that Calvin

“Teko” Coston was sitting in a white Honda Civic parked at the

corner of Astor Avenue and Pinewell Street and that he had crack

cocaine concealed in his buttocks area.             Three officers drove to

the location and saw a white Honda Civic with two males in the

front seat.       The officers approached the car and observed the male

in the passenger seat reach toward the rear waistband of his pants.

The officers opened the front door of the car and ordered the

passenger to show his hands.           One officer immediately recognized

the man as Calvin Coston.

             The officer patted down Coston and detected a “hard,

lumpy ball” concealed in his underwear.            The officer retrieved the


                                        2
item, which was a bag containing 4.020 grams of crack cocaine.   The

officers also recovered $392 from Coston’s jacket pockets.

          Shortly after Coston’s arrest, the CI informed the police

that Coston kept more drugs and firearms at his residence, which he

shared with Bynum, at 80 Cushing Street.    The CI also stated that

he had personally observed drugs and firearms at Coston’s residence

within the previous 72 hours.    Coston admitted to the police that

he lived at 80 Cushing Street with Bynum.    A check of the Honda’s

license plate also revealed that the car was registered to Bynum.

Based on this information and the crack recovered from Coston’s

body, the police obtained a search warrant for the 80 Cushing

Street residence.

          While the search warrant was being prepared, several

officers went to 80 Cushing Street to secure the premises.    Bynum

arrived at the scene shortly thereafter and attempted to enter her

first floor bedroom. She argued with the police, who prevented her

from entering.   Bynum then sped away in her car.      She returned

twenty minutes later, insisted on entering the house, and attempted

to push her way past the police.   The police responded this time by

placing her in a patrol car.

          The search of Bynum’s bedroom yielded drugs, cash, and

evidence of drug distribution.     In the top drawer of her dresser,

the police discovered a “packaging station” that included a digital

scale, plastic baggies, and razor blades.    Another dresser drawer


                                   3
contained a second scale and $560 in cash.              Three bags, containing

99.043 grams of cocaine base, were hidden in clothes belonging to

Coston.    The police also recovered a Ruger nine millimeter handgun

and ammunition from a container filled with women’s clothes.

            After a two-day trial the jury found Bynum guilty of

conspiracy to possess with the intent to distribute crack cocaine,

possession   of   a   firearm   by   a       felon,   and   maintaining   a   drug

premises.    In the special verdict form the jury found that Bynum

conspired to distribute less than five grams of crack cocaine.                  At

sentencing the district court calculated the Sentencing Guidelines

range based on its determination that Bynum was responsible for 110

grams of crack and sentenced her to 151 months’ imprisonment.



                                     II.

            Bynum argues that the search warrant was invalid, the

evidence was insufficient to support her convictions, the district

court erred in giving a willful blindness instruction, the court

erred in denying her motion for a new trial, and the sentence

violated her Sixth Amendment rights.             We consider these arguments

in turn.

                                         A.

            First, Bynum argues that the police committed an illegal

search of Coston, rendering invalid the resulting search warrant

for the house where she and Coston lived.                      A defendant can


                                         4
challenge the search of a third party only if she has a reasonable

expectation of privacy in the area searched or the property seized.

See Rakas v. Illinois, 439 U.S. 128, 143 (1978); United States v.

Al-Talib, 55 F.3d 923, 930 (4th Cir. 1995).         The police recovered

the crack cocaine from Coston’s body.       Because Bynum does not have

a reasonable expectation of privacy with respect to Coston’s body,

she does not have standing to challenge his body search.

                                    B.

           Second, Bynum argues that there was insufficient evidence

to support the verdict because the government did not prove that

she had any knowledge of the drugs or handgun in her bedroom.            The

verdict must be upheld on appeal “if there is substantial evidence,

taking the view most favorable to the Government, to support it.”

Glasser v. United States, 315 U.S. 60, 80 (1942).          The trial record

contains   substantial   evidence    that   Bynum    was    aware   of   the

contraband in her house and was a willing participant in the

conspiracy to distribute the drugs. The police uncovered drugs and

drug paraphernalia throughout her bedroom.       They also uncovered a

gun and ammunition in a box containing her clothes.           Furthermore,

Bynum’s frantic attempts to enter her bedroom before the police

executed the search warrant indicate that she was aware of the

incriminating evidence located there.




                                    5
                                     C.

             Third, Bynum argues that the jury instruction on willful

blindness was inappropriate because she never testified that she

was unaware of the contraband in her bedroom. “A willful blindness

instruction is appropriate when the defendant asserts a lack of

guilty   knowledge   but   the    evidence    supports       an   inference    of

deliberate ignorance.”        United States v. Guay, 108 F.3d 545, 551

(4th Cir. 1997).     Although Bynum did not take the witness stand,

her lawyer argued at closing that she was ignorant of Coston’s

activities in her own bedroom, where Coston spent at least several

nights   a   week.    Bynum    therefore     asserted    a    lack   of   guilty

knowledge.

             We also reject Bynum’s contention that there was no

evidentiary foundation for the willful blindness instruction.                 The

evidence supported an inference of deliberate ignorance.                      The

presence of contraband in Bynum’s bedroom, and her frantic attempts

to enter the bedroom once the police arrived, support the inference

that she had knowledge of what was concealed there.

                                     D.

             Fourth, Bynum argues that the district court erred in

denying her motion for a new trial.        She contends that a new trial

is warranted on two grounds:       (1) a government witness gave false

testimony at trial and (2) juror misconduct.             The district court




                                     6
did not abuse its discretion, see United States v. West, 877 F.2d

281, 287-88 (4th Cir. 1989), in denying this motion.

                                 1.

          Bynum contends that a new trial is warranted because

Officer McAndrew, a government witness, falsely testified that her

Honda Civic was registered to 112 Ivey Street.   A new trial may be

ordered when (1) a material witness gives false testimony, (2) the

false testimony might have affected the jury’s verdict, and (3) the

moving party was “taken by surprise when the false testimony was

given and was unable to meet it or did not know of its falsity

until after the trial.”    United States v. Wallace, 528 F.2d 863,

866 (4th Cir. 1976).

          We will assume that Bynum can establish the first two

elements of this test.    First, the Honda Civic was not registered

to 112 Ivey Street as McAndrew testified, but to 80 Cushing Street.

Second, the testimony may have caused the jury to infer that Bynum

intentionally registered the Honda Civic, which Coston used to sell

drugs, to a false address in order to prevent the police from

linking the car to the location where the drugs were kept.   Bynum,

however, fails to meet the third element because she clearly knew

the Civic was registered to 80 Cushing Street and could have

rebutted McAndrew’s testimony before the trial concluded.




                                  7
                                 2.

           Bynum argues that the district court should have declared

a mistrial due to improper extraneous influences on the jury

foreperson.    Shortly after the jury returned its verdict, one of

the jurors informed the district court that the foreperson had

commented earlier that she was uncomfortable because she knew

Coston’s family.    The court then questioned the foreperson about

her remarks.    The foreperson stated that during the trial she

realized that one of her relatives had dated Coston before he went

to jail.   She explained that she did not inform the judge of this

fact during voir dire because she had never met Coston personally

and knew him solely by his nickname, “Teko.”     J.A. 874-75.   She

then stated that she felt uncomfortable at times during the trial

because she thought that Coston’s family was looking at her.    She

said, however, that this did not affect her judgment.

           The foreperson’s realization is the sort of internal

influence that is not subject to judicial inquiry.    See Tanner v.

United States, 483 U.S. 107, 117-21 (1987).    There is no evidence

that there were any improper contacts with the foreperson or that

the foreperson was biased against Bynum.   Thus, the district court

properly refused to overturn the jury’s verdict or inquire into the

internal deliberations of the jury.




                                 8
                                    E.

            Finally, Bynum argues that the court violated her Sixth

Amendment rights by calculating her sentence on a drug quantity

(110 grams) which exceeded that determined by the jury (less than

5 grams).      This argument also fails.    After the jury renders its

verdict, the sentencing judge makes the factual determinations

necessary to calculate the appropriate guidelines range.                 See,

e.g., United States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005);

United States v. Vaughn, 430 F.3d 518, 526 (2d Cir. 2005).                The

judge    may   consider   the   jury’s   factual      findings,    but   must

independently determine the relevant sentencing facts based on a

preponderance of the evidence.       See United States v. Mares, 402

F.3d 511, 519 (5th Cir. 2005); United States v. Yeje-Cabrera, 430

F.3d 1, 13 (1st Cir. 2005).       This judicial factfinding does not

violate the Sixth Amendment so long as the facts determined by the

judge do not enhance the defendant’s sentence beyond the time

authorized by the jury verdict.      See United States v. Booker, 125

S. Ct. 738, 756-57 (2005); see also Hughes, 401 F.3d at 546;

Vaughn, 430 F.3d at 525-26.      In Bynum’s case her conviction under

21 U.S.C. § 841(b)(1)(C) authorized a maximum sentence of thirty

years.    The sentence actually imposed, 151 months, does not exceed

this    statutory   maximum.    Thus,    there   is   no   Sixth   Amendment

violation.




                                    9
                                  * * *

          For   the   foregoing   reasons,   Bynum’s   convictions   and

sentence are affirmed.

                                                              AFFIRMED




                                   10